                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    JOHN SLOAN,                                 )
                                                    Civil Action No. 2: 16-cv-1182
                                                )
              Plaintiff,                        )
                                                    United States District Judge
                                                )
                                                    Nora Barry Fischer
    v.                                          )
                                                )
    PA DEPT. OF CORRECTIONS, SCI-               )            Nora Barry Fischer
    MERCER, SUPERINTENDENT                      )
    THOMPSON, CAPT. SULLENBERGER,               )
    MR. BOGGS, MR. BROMLEY,                     )
    MR. DELLORSO, MS. BOAL, MR.                 )            United States Magistrate Judge
    WOODS, MS. ENGSTROM, CORRECT                )            Cynthia Reed Eddy
    CARE SOLUTIONS,                             )
    MR. RICHARD ELLERS, DR. SCOTT               )
    SCOTT MORGAN, AND MS. KAREN                 )
    FEATHER,                                    )
                                                )
          Defendants.                           )



                                 MEMORANDUM OPINION

         This prisoner civil rights suit was commenced on August 5, 2016, and referred to United

States Magistrate Judge Cynthia Reed Eddy for pretrial proceedings in accordance with the

Magistrate Judges Act, 28 U.S.C. § 636(b)(1) and Rules 72.1.3 and 72.1.4 of the Local Rules for

Magistrate Judges. Following the disposition of 12(b)(6) motions, all Defendants1 filed motions

for summary judgment, to which Plaintiff filed a brief in opposition.

         The Magistrate Judge’s reports and recommendations (“R&Rs), dated October 25, 2018,

recommended that the motion for summary judgment filed by the DOC Defendants be granted

based on Plaintiff’s failure to exhaust his administrative remedies as required by the Prison

1
       Defendants in this case are comprised of the “DOC Defendants”: Boggs, Bromley,
Dellorso, Engstrom, Sullenberger, Thompson, and Woods; and the “Medical Defendants”:
Correct Care Solutions, LLC; Ellers, Feather, and Morgan.
Litigation Reform Act (ECF No. 109) and that the motion for summary judgment filed by the

Medical Defendants be granted as to Plaintiff’s constitutional claims. (ECF No. 110). The R&R

further recommended that the Court decline to exercise supplemental jurisdiction over Plaintiff’s

state law claims against the Medical Defendants. (Id.) After being granted an extension of time

in which to file objections, Plaintiff filed timely objections to both R&Rs. (ECF No. 113).

       The filing of timely objections requires the court to “make a de novo determination of

those portions of the report or specified findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1); Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir. 1989);

Fed.R.Civ.P.72(b)(3). In doing so, the Court may accept, reject, or modify, in whole or in part,

the findings and recommendations contained in the report. 28 U.S.C. § 636(b)(1)(C).

       After de novo review of the pleadings and documents in this case, together with the

reports and recommendations, and the objections thereto, the Court finds that Plaintiff's

Objections do not undermine the recommendation of the Magistrate Judge.              Therefore, the

motion for summary judgment filed by the DOC Defendants will be granted based on Plaintiff’s

failure to exhaust his administrative remedies. The motion for summary judgment filed by the

Medical Defendants will be granted as to all constitutional claims. The Court will decline to

exercise supplemental jurisdiction over the state law claims Plaintiff has brought against the

Medical Defendants and, therefore, these claims will be dismissed without prejudice for want of

jurisdiction. An appropriate Order will be entered.

Dated: December 17, 2018

                                                      BY THE COURT:

                                                      s/Nora Barry Fischer
                                                      Nora Barry Fischer
                                                      United States District Judge
cc:   JOHN SLOAN
      KH 0937
      SCI Mercer
      801 Butler Pike
      Mercer, PA 16137
      (via U.S. First Class Mail)

      All Counsel of Record
      (via ECF electronic notification)
